Exhibit 10.6

Loan Agreement (4)

Summary of Loan Agreement by and between the Company and Agricultural Bank dated
March 30, 2006

Main contents:

•

Contract No: No. (81101200600000562)

•

Loan Amount (RMB) 39 million

•

Contract Term: March 30th, 2006 ~ July 30th, 2006

•

Interest rate: fixed annual rate of 5.22%;

•

Payment of Interest: The interest of the principal shall be paid monthly, and
the interest settlement date is on the twentieth date of each month.

•

Purpose of the loan is to purchase raw materials for the Company.

•

Liabilities of Breach of Contract Breach of contract penalty; withdrawal of
loan, prepayment of principal and interest before maturity, attachment of
assets; imposition of compound interest; lawyer’s fee and travel cost in case of
litigation due to the Company ‘s breach of contract etc.


Headlines of the articles omitted

•

Outline of the loan

•

Condition precedent to the drawing of the loan

•

Rights and obligations of the lender

•

Rights and obligations of the borrower

•

Prepayment of the loan

•

Breach of Contract

•

Guaranty for the loan

•

Dispute settlement

•

Miscellaneous

•

Effectiveness

•

Validity

•

Attention